Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to Applicant’s amendment submitted on October 20, 2021.
	Claims 14-18, 23-27 are pending in the application.

Response to Arguments/Remarks
Claim Objections
Applicant’s amendment to claim 25 has addressed the objection.  Accordingly, the objection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claim 25 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendment to claim 25 has addressed the rejection.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claim 14 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zakrzewski US Patent Publication No. 2014/0226602 (“Zakrzewski”) in view of Liu et al. US Patent Publication No. 2013/0007186 (“Liu”), Kummetz et al. US Patent Publication No. 2013/0201916 (“Kummetz”) and Comeau et al. US Patent Publication No. 2016/0183136 (“Comeau”).
	Applicant argued that Liu does not act in a dynamic manner, as the SRF is always performing as a storage resource function.  In contrast to Liu, the dynamic mesh node acts as a client to one node and a server to another node.
	The examiner respectfully disagrees because the claim states, “a dynamic mesh node acts as a client to one node and a server to another mesh node” and does not further define the manner of operation 
Liu describes SRF provides a content distribution function for providing content to WTRU (para. [0087] SRF 200… may provide content caching and content distribution.  SRFP 222 may service the WTRU 270 for streaming, delivering, and/or distributing the content.  para. [0100] requests… for the same content may be served from the SRF 220) and/or providing content to another SRF (para. [0110] may send content to other cache functions such as SRFs 220-2, 220-3 and/or 220-N).  Therefore, the SRF functions as a server to one node.  Liu also describes that the SRF may retrieve or receive content from another node (para. [0107] publish the cached content… to other cache functions.  para. [0110] may send content to other cache functions such as SRFs 220-2, 220-3 and/or 220-N. para. [0137] content may be retrieved from the content server.  SRF 220 may retrieve the requested content.  para. [0168] SRFs may serve as network peers (NPs) for distributing content via peer-to-peer (P2P) services).  Based on Liu’s disclosure, the SRF further functions as a client to another node.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites, “The method of claim 14 further comprising a dynamic mesh node switching radio access technologies.”  The claim is directed to a method but does not set forth any additional steps.  It is not clear how a method comprises technologies, and it is not clear as to the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zakrzewski US Patent Publication No. 2014/0226602 (“Zakrzewski”) in view of Liu et al. US Patent Publication No. 2013/0007186 (“Liu”), Kummetz et al. US Patent Publication No. 2013/0201916 (“Kummetz”) and Comeau et al. US Patent Publication No. 2016/0183136 (“Comeau”).

Regarding claim 14, Zakrzewski teaches a method of operating a network including two nodes, the method comprising: 
receiving a request from a user to receive a multimedia content via a wireless transmission (para. [0005] content data such as streaming video audio and data.  para. [0045] terminal 1 transmits request… to a base station (eNB) requesting particular content item 22.  para. [0072] requested content data type); 
determining whether the multimedia content has been captured and stored at a network edge device (para. [0040] edge node.  para. [0047] analyses… communicated downlink content data such as the data stream 24.  triggering conditions… for determining whether the content data item should be cached.  para. [0072] determine whether the content data should be delivered from a local data stored); 
transmitting a response to the user regarding the request (para. [0073] content data… provided to the mobile communications terminal in message exchange); and 
transmitting the multimedia content located at the network edge device to the user (para. [0047] determining whether the content data item should be cached.  para. [0073] content data… provided to the mobile communications terminal in message exchange).
Zakrzewski does not expressly teach: 

determining a capacity of various transmission pathways for transmission of the multimedia content from the network edge device;
receiving a determination from a self-organizing network (SON) intelligence of at least one transmission pathway for the network edge device to be used for transmission of the multimedia content to the user based on the determined capacity of various transmission pathways; and
dynamic mesh nodes wherein a dynamic mesh node acts as a client to one node and a server to another mesh node.
Liu teaches operating a heterogenous mesh network including two dynamic mesh nodes, wherein a dynamic mesh node acts as a client to one node and a server to another mesh node (fig. 2A. para. [0087] SRF 200… provide content caching and content distribution (e.g. delivery and/or download) functions.  multiple SRFs 200… SRF 220 may be integrated or co-located within a Node-B or an eNode-B…, a base station 180.  para. [0110] SRF 220-1… send the content to other cache functions such as SRFs… para. [0115] P2P network 290 for in-network caching and content delivery… a mesh network.  para. [0116] request services from other participants).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski with Liu’s disclosure such that the network is a heterogenous network and dynamic mesh nodes are implemented in the network, wherein a dynamic mesh node acts as a client to one node and a server to another mesh node.  One of ordinary skill in the art would have been motivated to do so for benefits of providing scalable content delivery mechanisms, distributing load by handling requests at one of the multiple nodes, and efficient delivery of the content by caching content at the other nodes (para. [0076]).
Kummetz discloses a SON intelligence that makes decision regarding data transmission (para. [0017] self-organizing (“SON”) capabilities.  para. [0018] DAS is a multi-base transceiver station DAS, “MB-DAS”.  para. [0039] SON controller 129).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Kummetz’s SON intelligence to manage a network.  One of ordinary skill in the art would have been motivated to do 
Comeau teaches determining a capacity of various transmission pathways for transmission of data from a network device (para. [0032] carrier capacities, cellular radio or WiFi.  para. [0032] data 56 may include information concerning carrier capacity); and receiving a determination from an intelligence of at least one transmission pathway for the network device to be used for transmission of data a user based on the determined capacity of various transmission pathways (para. [0014] selecting of at least one of the cellular radio network carrier and the WiFi carrier is based on a capacity of the cellular radio network carrier and a capacity of the WiFi carrier.  para. [0032] in the base station… decides based on carrier capacities, carrier loading… which carrier type--cellular radio or WiFi--will be used for a flow of information.  para. [0036] selects one or more carriers… by which to communicate with a user equipment 28).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Zakrzewski and Kummetz with Comeau’s disclosure of determining capacity of pathways such that the SON intelligence disclosed by Kummetz further determines capacities of pathways and selects a pathway for transmission of content as disclosed by Comeau.  One of ordinary skill in the art would have been motivated to do so for benefits of providing options for additional capacity for data transmission through integrating cellular radio network and WiFi network.

Regarding claim 25, Zakrzewski does not teach the method of claim 14 further comprising creating a media pool by the nodes of the heterogenous mesh network and sharing, by each node of the heterogenous mesh network, information about the multimedia content the node has cached.
Liu teaches creating a media pool by the nodes of the heterogenous mesh network and sharing, by each node of the heterogenous mesh network, information about multimedia content the node has cached fig. 1A. para. [0087] SRF 200… provide content caching and content distribution (e.g. delivery and/or download) functions.  multiple SRFs 200… SRF 220 may be integrated or co-located within a Node-B or an eNode-B…, a base station 180.  para. [0110] SRF… may publish (e.g. .list) the contents in the SRB 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Filipov US Patent Publication No. 2012/0178426 (“Filipov”).

Regarding claim 15, Zakrzewski does not teach the method of claim 14, wherein the transmitting a response comprises transmitting an acknowledgement of the availability of a single multimedia content or a program list of a plurality of multimedia content.
Filipov teaches transmitting a response comprising transmitting an acknowledgement of availability of a single multimedia content or a program list of a plurality of multimedia content (para. [0018] request for available content, receives request and determines a list of content available to user.  para. [0019] send list of available content).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Zakrzewski by applying Filipov’s disclosure of sending the acknowledgement.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to be informed of available content and enable selection of a desired content.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, Liu, and Keighran US Patent Publication No. 2008/0287142 (“Keighran”).

Regarding claim 16, Zakrzewski does not teach the method of claim 14, comprising authenticating a user who has requested streaming of the multimedia content.
Keighran teaches authenticating a user who has requested streaming of multimedia content (abstract: base station receives content request from an end station, base station authenticates the user or the end station.  para. [0323] determines if provision of the content was authorized, if not, user is redirected to buy credits.  para. [0351] when content is downloaded, content may be in streamable media including video and/ video sequence).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Zakrzewski by implementing Keighran’s disclosure of authenticating a user who has requested streaming of multimedia content.  One of ordinary skill in the art would have been motivated to do so for the benefit of preventing access by unregistered users and preventing unauthorized access to the content.  

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Edara et al. US Patent Publication No. 2013/0322267 ("Edara").

Regarding claim 17, Zakrzewski does not teach the method of claim 14, comprising transmitting the multimedia content via more than one transmission pathway.
Edara teaches transmitting content via more than one transmission pathway (para. [0026] streams of data may be transmitted using one or more of the communication links).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by further implementing Edara’s disclosure of transmitting content via more than one transmission pathway for the transmission of the multimedia content.  One of ordinary skill in the art would have been motivated to do so for advantages such as increasing the amount of data communicated between the communication devices (para. [0018]).  


Edara teaches multimedia content divided into at least two subsets of multimedia wherein the at least two subsets of multimedia are transmitted over distinct transmission pathways (para. [0026] electronic media item divided into portions and each portion transmitted using one of the links 260A to 260N).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by further implementing Edara’s disclosure of dividing locally captured multimedia content into at least two subsets and transmitting the at least two subsets over distinct transmission pathways.  One of ordinary skill in the art would have been motivated to do so for advantages such as increasing the amount of data communicated between the communication devices (para. [0018]).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, Samardzija et al. US Patent Publication No. 2015/0003234 (“Samardzija”) and Damola et al. US Patent Publication No. 2012/0290411(“Damola”).

Regarding claim 23, Zakrzewski in view of Comeau and Kummetz teach the method of claim 14 including caching content at the network edge device.  Zakrzewski does not teach a plurality of small cells receiving content from a Content Delivery Network (CDN) and caching the content at the network edge device. 
Samardzija teaches a plurality of small cells receiving content and caching the content at the network edge device (para. [0054] multimedia content provided by content providers.  para. [0062] small cell base stations… include a local cache.  para. [0069] small cells… update and/or expand its respective cache through content pre-loading, or… while the request is being served).  Samardzija comes from a similar field of caching content at base stations.  It would have been obvious to one of ordinary skill in the 
Samardzija discloses receiving content from content providers but does not expressly teach receiving the content from a CDN.   Damola teaches receiving content from a CDN (para. [0014] providing requested content from a CDN 32.  para. [0015] stores CDN content received from one or more CDN content servers).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski and Samardzija by implementing Damola’s disclosure of receiving content from a CDN.  One of ordinary skill in the art would have been motivated to do so for benefits of reliability, speed, and efficiency (para. [0003]) and enabling users to be provided with a variety of content.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Samardzija et al. US Patent Publication No. 2015/0003234 (“Samardzija”).

Regarding claim 24, Zakrzewski in view of Liu, Comeau and Kummetz teach method of claim 14.  Zakrzewski teaches the method further comprising receiving content from a central server and caching the content at the network edge device (Zakrzewski: para. [0040] edge node determines whether content data provided as a communication service should be accessed… remotely from an application server from which it originated.  para. [0052] application servers which provide the content data items).  Zakrzewski does not teach the plurality of small cells receiving the content.
Samardzija teaches a plurality of small cells receiving content and caching the content at the network edge device (para. [0054] multimedia content provided by content providers.  para. [0069] small cells… update and/or expand its respective cache through content pre-loading, or… while the request is .

Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Zhang et al. US Patent Publication No. 2012/0270504 (“Zhang”).

Regarding claim 26, Zakrzewski does not teach the method of claim 14 further comprising a dynamic mesh node switching radio access technologies.
Zhang discloses a dynamic node switching radio access technologies (para. [0034] transmission methods or scenarios.  para. [0040] selects a transmission method based on the evaluation of identified bands.  para. [0041] continues to monitor and evaluate the performance of the communication link.  para. [0042] available frequency bands may change over time.  transmitter can dynamically change the selected transmission method).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski and Liu with Zhang’s disclosure such that a mesh node is capable of dynamically switching radio technologies.  One of ordinary skill in the art would have been motivated to do so because Zakrzewski describes communication in a radio network, and Zhang would have provided benefits of improved communications with devices (para. [0020],[0034] enhance the wireless link transmission performance).

Regarding claim 27, Zakrzewski does not teach the method of claim 26 wherein switching radio access technologies includes dynamically changing transmit frequencies or protocols.


Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	a) Schmidt US Patent Publication No. 2007/0225034 (para. [0025] dynamically configured by controlling the states of the switches 145 the to transmit and receive wireless signals at different band frequencies)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445